Citation Nr: 0815956
Decision Date: 05/15/08	Archive Date: 06/26/08

DOCKET NO. 05-11 328                        DATE MAY 15 2008

On appeal from the Department of Veterans Affairs Regional Office in Jackson, Mississippi 

THE ISSUES 

1. Entitlement to service connection for hypertension, to include as due to an undiagnosed illness and nicotine dependence. 

2. Entitlement to service connection for heart disease, to include as due to an undiagnosed illness and nicotine dependence. 

3. Entitlement to service connection for respiratory problems, to include asthma, to include as due to an undiagnosed illness and nicotine dependence. 

4. Entitlement to service connection for vision loss. 

5. Entitlement to service connection for a bilateral knee 
disorder, to include as due to an undiagnosed illness. 

6. Entitlement to service connection for a sleep disorder, to include as due to an undiagnosed illness. 

7. Entitlement to service connection for a chronic skin rash, to include as due to an undiagnosed illness. 

8. Entitlement to service connection for sexual dysfunction, to include as due to an undiagnosed illness. 

REPRESENTATION 

Veteran represented by: The American Legion 

ATTORNEY FOR THE BOARD 

G. Jivens- McRae, Counsel 

INTRODUCTION 

The veteran served on active duty from October 1988 to November 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Jackson, Mississippi, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for heart disease, hypertension, respiratory problems to include asthma, vision loss, a bilateral knee disorder, a sleep disorder, a chronic skin rash, and sexual dysfunction. 

The issue of service connection for sexual dysfunction being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 

- 2 - 

FINDINGS OF FACT 

1. The veteran served in the Southwest Asia Theater of operations during the Persian Gulf War. 

2. The preponderance of the competent medical evidence of record does not link the veteran's heart disease or hypertension to any incident of active service, or a finding of heart disease or hypertension within one year of service discharge. Heart disease and hypertension are diagnosed illnesses. 

3. The preponderance of the competent medical evidence does not show that the veteran had respiratory problems, to include asthma, prior to service, or link the disease to an incident of service, and asthma is a diagnosed illness. 

4. There is no competent medical evidence that the veteran has a vision loss disorder related to any incident of active service. 

5. The veteran's myopic astigmatism/refractive error is not a disability for VA purposes. 

6. The preponderance of the competent medical evidence of record does not link the veteran's bilateral mild traumatic arthritis of the knees to any incident of active service, nor is there a finding of arthritis of the knees within one year of service discharge, and arthritis is a diagnosed illness. 

7. There is no competent medical evidence that the veteran has sleep apnea related to any incident of active service, and sleep apnea is a diagnosed illness. 

8. There is no competent medical evidence that the veteran has a chronic rash related to any incident of active service, and tinea pedis is a diagnosed illness. 

9. The veteran's request to consider his claim based on nicotine dependence for a respiratory condition to include asthma, heart disease, and hypertension, was received after June 9, 1998. 

- 3 - 

CONCLUSIONS OF LAW 

1. Heart disease, hypertension, and a bilateral knee disorder, to include as due to undiagnosed illness were not incurred in or aggravated by service, nor may heart disease, hypertension, or arthritis of the knees be so presumed. 38 U.S.CA. §§ 1101, 1110, 1111, 1112, 1113, 1117, 1137(West 2002); 38 C.F.R. §§3.303, 3.307, 3.309, 3.317 (2007). 

2. Respiratory disorders (to include asthma), bilateral vision loss, a sleep disorder, and a chronic rash, to include as due to undiagnosed illness were not incurred in or aggravated by active service. 38 U.S.CA. §§ 110, 1131 (West 2002); 38 CF.R. 
§ 3.303 (2007). 

3. The veteran's current claim for service connection for a respiratory condition to include asthma, heart disease, and hypertension due to nicotine dependence filed after June 9, 1998, is barred as a matter of law. 38 CF.R. § 3.300 (2007). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

Duty to Assist and Notify 

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA is required to notify the veteran of any evidence that is necessary to substantiate his claims. This includes notifying the veteran of the evidence VA will attempt to obtain and that which the veteran is responsible for submitting. Proper notice must inform the veteran of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that the VA will seek to provide; (3) that the veteran is expected to provide; and (4) must ask the veteran to provide any evidence in his possession that pertains to the claims. See 38 C.F.R. § 3.159 (2007). These notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability; a connection between the veteran's service and the 

- 4 - 

disability; degree of disability; and the effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Such notice must be provided to a veteran before the initial unfavorable decision on a claim for VA benefits is issued by the agency of original jurisdiction. Pelegrini v Principi, 18 Vet. App. 112, 119 (2004). Notice errors (either in timing or content) are presumed prejudicial, but VA can proceed with adjudication if it can show that the error did not affect the essential fairness of the adjudication by showing: 1) that any defect was cured by actual knowledge on the part of the veteran; 2) that a reasonable person could be expected to understand from the notice what was needed; or 3) that a benefit could not have been awarded as a matter of law. Sanders v Nicholson, 487 F.3d 881 (2007). 

In an April 2004 letter, the veteran was advised in accordance with the law regarding what he needed to establish his service connection claim. The April 2004 letter was forwarded to the veteran prior to the initial unfavorable decision on the claim as required by law. 

In Dingess/Hartman v Nicholson, 19 Vet. App. 473 (2006), the Court held that VA must also provide notification that a disability rating and an effective date for the award of benefits be assigned if service connection is awarded. The veteran received the notice consistent with Dingess in March and July 2006. 

The RO has taken appropriate action to comply with the duty to assist the veteran with the development of these claims. The record includes service medical records, VA compensation and pension examinations, VA outpatient treatment records, and private treatment records. Statements from the veteran were also associated with the claims folder. There are no known additional records to obtain. 

In July 2005 the veteran withdrew his request for a hearing. 

As to the above claims as due to undiagnosed illness, although an April 2004 VCAA letter indicates an attachment for Persian Gulf claims, the veteran was not provided notice of what was necessary to substantiate the claims. Although this 

- 5 - 

notice error is presumed prejudicial, the Board may proceed in deciding the claims for heart disease, hypertension, respiratory problems, including asthma, bilateral knee disorder, a sleep disorder and chronic rash, as there is a diagnosed illness associated with each of these claims, and as such, the benefits could not have been awarded as due to undiagnosed illness as a matter of law. See Sabonis v. Brown. 8 Vet. App. 426 (1994). 

All relevant evidence necessary for an equitable disposition of the veteran's appeal has been obtained and the case is ready for appellate review. 

Preliminary Considerations: Undiagnosed Illness and Nicotine Dependence 

The record raises two preliminary issues which must first be considered: the veteran served in the Persian Gulf War in the Southwest Theater of Operations, and he has asserted that several of his disorders are related to in-service nicotine use. Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (Both for the general proposition that in claims involving presumptive service connection, the Board must also examine the evidence of record to ascertain if there is any other basis upon which to develop or grant the claim, including direct service connection) see Bingham v. Principi, 421 F.3d 1346 (Fed. Cir. 2005); Roebuck v. Nicholson. 20 Vet. App. 307, 312-313 (2006). 

Neither theory of entitlement provides a basis for a grant of service connection, as detailed below. 

Undiagnosed Illness 

The veteran claims service connection for heart disease, hypertension, a respiratory condition, to include asthma, bilateral knee disorder, a sleep disorder, and a chronic rash during service. The veteran served in the Persian Gulf. Service connection may be considered under applicable presumptions. However, since there is a diagnosis 

- 6 - 

for the stated disorders, service connection for the disorders as undiagnosed illnesses will be denied. 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available. Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Under the provisions of specific legislation enacted to assist veterans of the Persian Gulf War, service connection may be established for a qualifying chronic disability which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31,2011. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i). The term "qualifying chronic disability" means a chronic disability resulting from an undiagnosed illness; a medically unexplained chronic multisymptorn illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined as a cluster of signs or symptoms; or, any diagnosed illness that VA determines in regulations warrants a presumption of service-connected. 38 U.S.C.A. § 1117(a)(2). 

Signs or symptoms that may be a manifestation of an undiagnosed illness or a chronic multisymptom illness include: (1) fatigue, (2) unexplained rashes or other dermatological signs or symptoms, (3) headache, (4) muscle pain, (5) joint pain, (6) neurological signs and symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the upper or lower respiratory system, (9) sleep disturbances, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, and (13) menstrual disorders. 38 U.S.C.A. § 1117(g). 

Among the requirements for service connection for a disability due to an undiagnosed illness is that such disability, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis. 38 C.F.R. § 

- 7 - 

3.317(a)(1)(ii). There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia theater of operations during the Persian Gulf War. See 38 C.F.R. § 3.317(c). If signs or symptoms have been attributed to a known clinical diagnosis in the particular veteran's case being considered, service connection may not be provided under the specific provisions pertaining to Persian Gulf veterans. See VAOPGCPREC 8-98 at paras. 4-5 (Aug. 3, 1998). 

The term "Persian Gulf veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War. 38 C.F.R. § 3.317(d)(1). The Southwest Asia theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations. 38 C.F.R. § 3.317( d)(2). 

The veteran's DD 214 shows that he served on active duty from October 1988 to November 1996. He also received a Southwest Asia Service Medal and a Kuwait Liberation Medal. These awards are indicative of service during the Persian Gulf War. 

The identification of a diagnosis, per se, renders consideration of an "undiagnosed illness" under statute and regulation inappropriate. See VAOGCOP 8-98 (In addressing the question of whether VA may pay compensation under 38 U.S.C.A. § 1117 for disability manifested by symptoms that either elude diagnosis or are attributed to a poorly- defined disease such as chronic fatigue syndrome or fibromyalgia, it is held that section 1117(a) authorizes service connection on a presumptive basis only for disability arising in Persian Gulf veterans due to "undiagnosed illness" and may not be construed to authorize presumptive service connection for any diagnosed illness, regardless of whether the diagnosis may be characterized as poorly defined.). 

The veteran has been diagnosed with cardiomyopathy, hypertension, asthma, COPD, arthritis of the knees, sleep apnea, and tinea pedis. All of these are clinical 

- 8 - 

diagnoses in connection with the veteran's claimed disorders. Under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a), in order for the veteran to warrant service connection, the veteran's disorders may not be attributable to a known diagnosis. Consequently, service connection for heart disease, hypertension, a respiratory condition to include asthma, arthritis of the knees, a sleep disorder, and a chronic rash, based on undiagnosed illnesses, is not warranted. 

Nicotine dependence 

The veteran alleges that service connection is alternatively warranted for heart disease, hypertension, and a respiratory disorder, to include asthma, as secondary to nicotine dependence. He maintains that in service, he was not discouraged from smoking, but rather was encouraged to smoke. He also asserts that if he had been helped to stop smoking in service, he would not have heart disease, hypertension, or a respiratory disorder to include asthma. 

For claims based on the effects of tobacco products filed after June 9, 1998, disability or death will not be considered service-connected on the basis that it resulted from injury or disease attributable to the veteran's use of tobacco. 38 C.F.R. § 3.300 (2007). The veteran's claim was filed in April 2004, so he is barred from being eligible for benefits under the current application as a matter of law. See Sabonis v. Brown. 

The Merits of the Claims for Service Connection 

The veteran asserts that heart disease, hypertension, a respiratory condition (to include asthma), bilateral vision loss, a bilateral knee disorder, a sleep disorder, a chronic rash, and sexual dysfunction all occurred as a result of his active service. The veteran indicated that treatment for all of these disorders should be reflected in his service medical records and that as a result, the disorders warrant service connection. 

- 9 - 

Because the preponderance of the informed medical evidence does not link any of the claimed disorders with an incident of service, the claims will be denied. 

VA compensation is paid for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2007). Service connection for heart disease, hypertension, and/or arthritis of the knees may be presumed if it is shown to a degree of 10 percent disabling within the first post service year. 38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

For VA rating purposes, the term "hypertension" means that the diastolic blood pressure is predominantly 90 mm. or greater. The term "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm. 38 C.F.R. § 4.104, Code 7101 Note 1. 

Heart disease and/or hypertension 

Service medical records show that the veteran's blood pressure was 130/60 on enlistment examination in August 1988. A physical examination to qualify for submarine duty performed in February 1989 showed a blood pressure reading of 128/80. In November 1995, the veteran underwent an additional physical examination. The blood pressure reading at that time was 130/82. On separation examination of October 1996, his blood pressure was 134/76. 

Since service, the veteran has been diagnosed and treated for both heart disease and hypertension. In October 2003, he underwent cardiac catheterization and an electrocardiogram which indicated that the veteran had dilated cardiomyopathy with 

- 10- 

severe left ventricular systolic dysfunction and right ventricular systolic pressure consistent with pulmonary hypertension. 

The veteran also underwent VA examination in July 2005. The veteran gave a history of heart problems since October 2002. He stated that this was described as an irregular heartbeat. He also reported a history of congestive heart failure in 2002 and high blood pressure since 2002. Physical examination revealed blood pressure of 160/100, 160/104, sitting, and 160/100 reclining. A cardiac pacemaker was noted. An electrocardiogram revealed normal sinus rhythm and nonspecific ST-T abnormalities. Cardiac echogram revealed moderately reduced left ventricular systolic ejection fraction of 30-35 percent. The pertinent diagnoses were arrhythmia status post pacemaker placement and hypertension. The examiner indicated that he had reviewed the claims file and found no documented hypertension or heart condition in the veteran's service medical records. 

There is no documented evidence of heart disease or hypertension in the veteran's service medical evidence. Further, there is no medical evidence that links the veteran's heart disease or hypertension with an event in service or within one year of service discharge. Whether the veteran was diagnosed with heart disease and hypertension in 2002, as related by the veteran or in 2003, as evidenced by the medical evidence of record, both time periods were after service and not within one year of service discharge. 

Although the veteran maintains that hypertension was incurred in service, his theory regarding this linkage is not competent evidence. It is well-established that laypersons, such as the veteran, are not qualified to render medical opinions regarding the etiology of disorders and disabilities, and his opinion is entitled to no weight Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). 

As such, service connection for heart disease or hypertension is not warranted, and the appeal is denied. 

- 11 - 

Respiratory problems, to include asthma 

The veteran argues that he has respiratory problems, to include asthma, which were incurred in service. Although the veteran was noted during his pre-entrance physical examination to have had a surgical procedure to correct a breathing defect when he was two years old, there is no reference to this procedure, or to any other respiratory disorder in the veteran's service medical records. Coupled with the lack of any competent evidence indicating that the veteran has a respiratory disorder linked to military service, the Board finds that service connection is not warranted for the claimed disorders and the appeal will be denied. 

Entrance examination into service was performed in August 1988. While clinical evaluation of the lungs and chest included a history of thoracotomy on the left with repair of Morgagni hernia, associated medical records dated at the time of the thoracotomy indicated that the veteran had undergone the surgical repair when he was two years of age. In his Report of Medical History questionnaire, the veteran indicated "no" when asked "have you ever had or have you now" shortness of breath. At the time of the surgery to correct the Morgagni hernia, the veteran also had acute pneumonitis, left lower lobe, but he was noted to have recovered without further residual. The service entrance examiner found that the veteran was asymptomatic, and the veteran was found qualified for enlistment. 

Apart from this notation in the veteran's service entrance examination, the records are devoid of any mention of a continuing lung disorder, except for colds. In May 1995, the veteran was seen with minimal blood in his sputum. He had a productive cough of two weeks duration. The assessment was viral upper respiratory infection. On service department physical examination performed in November 1995, clinical evaluation of the lungs and chest were described as normal. On the Report of Medical History, the veteran gave a history of having asthma when he was young. However, there was no notation made by the examiner of this report, nor of any continuing disorder. 

- 12 - 

Separation examination was performed in October 1996. Clinical evaluation of the lungs and chest at that time was normal. While the Report of Medical History indicated "yes" when the veteran was asked "have you ever had or have you now" shortness of breath, the examiner noted the veteran to have occasional upper respiratory infection and an open thoracotomy of the left chest for fracture for unknown reason, as was noted by the veteran's history to have existed prior to entrance. 

After service, the veteran's first evidence of a respiratory condition to include asthma was in October 2003. He was assessed with pneumonia, and acute asthma exacerbation, chronic smoker. 

The veteran underwent VA examination in July 2005. The veteran was noted to smoke one-half pack of cigarettes for the past two months and one pack per day for 20 years. He reported occasional cough and shortness of breath. He stated that he was diagnosed with asthma in November 2003, and had his last asthma attack three or four months prior to the examination. He stated he was on Albuterol, Atrovent, and Advair inhalers on a daily basis. He also reported using Albuterol in the nebulizer twice a day. He reported pneumonia yearly for five years. 

The pertinent diagnosis was chronic obstructive pulmonary disease (COPD) with a history of asthma. The examiner opined that the veteran's COPD was due to his long smoking history and that his COPD/asthma was not aggravated or made worse by his military service. 

The law provides that a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto. 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2007). Here, because no physical defects were "noted" with regard to COPD and/or asthma at the time the veteran entered active military service, he is presumed to have been in sound physical and mental condition. 

- 13 - 

In order to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service. See VAOPGCPREC 3-2003 (July 16,2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004). By "clear and unmistakable evidence" is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable. Vanerson v. West, 12 Vet. App. 254 (1999). 

In this case, the presumption of sound condition has not been rebutted. Although the veteran was noted to have had Morgagni hernia repair at the age of 2, and acute pneumonitis was noted, competent medical evidence indicated it resolved without further residual. As such, the veteran was found to have been in sound condition on entrance and any disease of the respiratory area to include asthma, was not found to have occurred prior to service. 

The veteran has had pneumonia during service and upper respiratory infections. However, they were acute in nature and all resolved without further residual, which is shown by the fact that the veteran's lungs and chest were clinically evaluated as normal on service discharge. Additionally, the Report of Medical History shows that he only had occasional upper respiratory infections. The first medical evidence showing the veteran to have asthma was in 2003, several years after service. Additionally, during a July 2005 VA examination, the veteran was diagnosed with COPD with a history of asthma. The examiner stated that the veteran's COPD was due to the veteran's long standing smoking history and that his COPD/asthma was not made worse or aggravated by his military service. 

Since the veteran's respiratory condition to include asthma was not shown to have occurred prior to service, was no more than acute and transitory, resolving without residual disability in service, and after diagnosis in 2003, was determined to have been caused by a long history of smoking, service connection for a respiratory condition to include asthma is not warranted. 

- 14- 

Vision loss 

The veteran argues that he has vision problems which were incurred in or aggravated by active military service. Because the veteran is shown to have refractive error which is not a disability within the meaning of the law, the claim will be denied. 

Service medical evidence showed that the veteran had 20/40, bilaterally upon entrance to service. He was found to be qualified for entrance onto active service. In October 1988, the veteran's vision was 201l 00 in the right eye and 20/70 in the left eye. Both were corrected to 20/20 vision. On examination in February 1989, the veteran's vision was 20/100, bilaterally, corrected to 20/30, bilaterally. Examination of November 1995 showed the veteran's vision to be 20/200 in the right eye and 20/100 in the left eye uncorrected, with vision of 20/50 corrected in the right eye and 20/40 corrected in the left eye. Separation examination of October 1996 showed the veteran's vision to be 20/70 in both eyes. However, it was noted that the veteran wore glasses but did not bring them to the examination. 

The veteran underwent a VA examination in July 2005. His major complaint was of blurred vision without his glasses. He denied eye surgery, injury, or significant treatment for any problems to the eyes. His visual problems were not aggravated by his time in service. The impression was a normal eye examination. The examiner indicated that the veteran has myopic astigmatism refractive error only. No other problems were found on eye examination. 

Refractive error, is excluded, by regulation, from the definition of disease or injury for which veteran's benefits are authorized if incurred or aggravated in service. 38 C.F.R. §§ 3.303(c), 4.9. As such, regardless of the character or the quality of any evidence which the veteran could submit, a strictly developmental defect, such as refractive error, cannot be recognized as a disability under the terms of the VA's Schedule for Rating Disabilities and must be denied as a matter of law. See Sabonis v. Brown. 6 Vet. App. 426, 430 (1994); see also Winn v. Brown, 8 Vet. App. 510 (1996); Beno v. Principi, 3 Vet. App. 439 (1992). The validity of the exclusion in 

- 15 - 

38 C.F.R. § 3.303(c) of congenital and development defects such as refractive error from the definition of disease or injury, at least as to preclusion of service connection for personality disorder, has been upheld. Winn, 8 Vet. App. at 510. 

As noted above, while service connection cannot be granted for the symptoms of "bad eyesight," if there is medical evidence which establishes that the veteran has vision loss due to disability of service origin, such may be compensated through the disability evaluation assigned for the service-connected disability to which the disability is attributed. 

The medical evidence of record does not show that the veteran's refractive error was associated with any disability attributable to service. To the extent that the veteran has "decreased vision" due to refractive error and that condition is considered to be developmental and is not a disability based on VA law, service connection can not be granted for this condition. 

Further, there is no medical evidence of record that indicates that the veteran has a compensable vision loss disorder that is related to his active service. 

The only evidence that associates a vision loss disorder to service is the veteran's allegation. The veteran's statements do not constitute competent medical evidence. By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a). The veteran has not shown, nor claimed, that he possesses the medical expertise that is required to render a competent opinion as to actual diagnoses and/or medical causation. Grottveitt v. Brown. 5 Vet. App. 91, 93 ( 1993); Espiritu v. Derwinksi, 2 Vet. App. 492 (1992). 

Lacking a finding of a vision loss disorder in service, or medical findings linking a vision loss disorder to service, a basis upon which to grant service connection for a vision loss disorder, has 110t been presented. 

- 16 - 

Bilateral knee disorder 

The veteran argues that he has a bilateral knee disorder that is linked to military service. Because there is no competent evidence indicating a nexus between the disorder and military service, the appeal will be denied. 

Service medical evidence shows the veteran answered "yes" in a November 1995 Report of Medical History when asked "have you ever had or have you now" a trick or locked knee. He stated that both of his knees lock up. The examiner made no findings related to the veteran's knees. A November 1995 physical examination showed clinical examination of the lower extremities to be normal. No findings, treatment, or diagnosis of a bilateral knee disorder were shown elsewhere during service. 

After service, the veteran underwent VA examination of the knees in July 2005. He asserted that he fell during service and injured his knees. He indicated that his knees gave way which was the cause of the fall. However, the examiner's review found virtually no reference to the knees or pain. Examination of the right knee revealed a small amount of fluid present. This was also true on the left knee to a lesser degree. Both knees were found to be stable. X-rays of the knees showed very mild 
traumatic arthritis of the knees. Severity of the knees was minimal to mild. 

The examiner opined that the veteran's bilateral knee disease was not due to his military experience. The knees were stable. The examiner stated that there was no supporting evidence to confirm the veteran's report of giving way and locking symptoms. 

The veteran has a current diagnosis of arthritis of the knees, but there is no medical evidence that shows that he was diagnosed with this disorder to a 10 percent degree within one year of service discharge. The earliest evidence of record showing the possibility of bilateral arthritis of the knees was in 2005, many years after service. 

- 17 - 

The July 2005 VA examiner stated that he saw no supporting evidence of giving way or locking of the veteran's knees in service. With no medical evidence of a bilateral knee condition in service, no medical evidence of arthritis of the knees to a 10 percent degree within one year of service discharge, and the first medical evidence of a bilateral knee condition many years after service, service connection for a bilateral knee condition is not warranted. 

Sleep disorder 

The veteran argues that he has difficulty sleeping due to military service. Because there is no competent evidence showing a disability linked to military service, the appeal will be denied. 

Service medical evidence shows that the veteran indicated "yes" in a November 1995 Report of Medical History when asked "have you ever had or have you now" frequent trouble sleeping. The veteran related that it was difficult for him to sleep. The examiner did not indicate any medical condition related to the veteran's difficulty sleeping. No other findings, treatment, or diagnosis related to sleeping difficulties were related during service. 

After service, the veteran was seen in The University Hospitals and Clinics in February 2004 and evaluated for his cardiomyopathy. It was indicated that he was still awakened at least once per night with a sensation of shortness of breath. There was some discussion as to whether this was interrupted sleep pattern related to obstructive sleep apnea. A sleep study was recommended to evaluate possible obstructive sleep apnea. 

In March 2004, the veteran was seen at The King's Daughters Hospital in the sleep disorder clinic. Findings showed an abnormal study demonstrating significant sleep apnea. 

The veteran underwent V A examination in July 2005. It was noted that the veteran was diagnosed with sleep apnea in 2004. He was prescribed a continuous positive airway pressure device (CPAP). The pertinent diagnosis was sleep apnea syndrome, 

- 18 - 

controlled on CPAP. The examiner reviewed the claims folder and indicated that the one note in service indicating difficulty sleeping did not imply sleep apnea. The examiner indicated that there were no documented symptoms of sleep apnea in the veteran's service medical records. 

A thorough review of the record reveals that there is no evidence of symptoms of sleep apnea in service. There also is no evidence of sleep apnea since service that is linked by competent medical evidence, as that term is defined above, to an event in service. The veteran was not diagnosed with sleep apnea until 2004, many years after service. Based on the foregoing, and the lack of medical evidence that in any way associates sleep apnea to service, service connection for sleep apnea is not warranted. 

Chronic skin rash 

The veteran argues that he has a skin rash related to service. Because there is no competent evidence showing that the veteran has a chronic skin rash related to service, the appeal wi II be denied. 

Service medical records show that in October 1988, the veteran complained of a rash under both arms for two days duration. The assessment was "seems to be" tinea corpus under the arms, Although a dermatology consultation was to be made, there are no further references to a consultation conducted. Physical examinations conducted in May 1990 and October 1991 revealed no body rashes or acne, or open lesions of the face neck or hands. A November 1995 examination revealed fungal infection of the feet. Tinea pedis, not considered disabling, was diagnosed. 

Upon separation examination of October 1996, clinical findings of the skin and feet were normal. The veteran reported "no" on the Report of Medical History when asked "have you ever or have you now" skin diseases. 

After service, the veteran underwent a June 2005 VA dermatology examination. He reported skin rash under his arms and fungus of both feet. However, the examiner reported that the veteran's skin was normal. 

- 19 - 

In order to prevail on a claim for service connection, there must be current evidence of the claimed disability. See Brammer v. Derwinski, 3 Vet. App. 223 (1992). Here, there is no competent medical evidence of a skin disorder. To the extent that the veteran presently reports such symptoms, no competent medical evidence links the symptoms to any incident of service, and the appeal as to a chronic skin rash will be denied. 

ORDER 

Service connection for heart disease and hypertension, to include as due to an undiagnosed illness, or nicotine dependence is denied. 

Service connection for a respiratory condition, to include asthma, to include as due to an undiagnosed illness or nicotine dependence is denied. 

Service connection for vision loss is denied. 

Service connection for bilateral knee disorder to include as due to an undiagnosed illness is denied. 

Service connection for a sleep disorder to include as due to a undiagnosed illness is denied. 

Service connection for a chronic rash to include as due to an undiagnosed illness is denied. 

REMAND 

The veteran claims that service connection is warranted for sexual dysfunction. Because the record is not adequately developed for appellate review, the claim will be remanded. 

- 20- 

As noted above, service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available. Combee v. Brown. 34 F.3d 1039, 1043 (Fed. Cir. 1994). Further, as discussed above, because the veteran served on active duty in the Persian Gulf and received the Southeast Asia Service Medal and Kuwait Liberation Medal, this is indicative of Persian Gulf service. 

The veteran may provide competent lay evidence to report symptoms. "Competent lay evidence" means "any evidence not requiring that the proponent have specialized education, training, or experience." Lay evidence is competent "if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person." 38 C.F.R. § 3.159(a)(2); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (one not a medical expert is nevertheless competent to offer evidence of his symptoms in support of a claim for an increased disability evaluation); see Layno v. Brown. 6 Vet. App. 465, 470 (1994), Harvey v. Brown, 6 Vet. App. 390, 393 (1994). 

The veteran does not have a diagnosis of a sexual dysfunction. However, he has not been accorded a VA medical examination to ascertain whether he experiences sexual dysfunction as a result of any incident of military service; or whether such dysfunction if existent may be characterized as a neuropsychological sign or symptom as in 38 C.F.R. § 3.317(b)(7) pertaining to service connection for undiagnosed illnesses. Further, he has not been given the laws or regulations regarding service connection for an undiagnosed illness. 

Accordingly, this case is REMANDED for the following action: 

1. The RO/AMC will ascertain if the veteran has received any VA, non-VA, or other medical treatment for claimed sexual dysfunction (e.g .. psychological, psychiatric, neurological, genito-urinary, etc.) that is not evidenced by the current record. The veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file. 

- 21 - 

The RO/AMC should then obtain these records and associate them with the claims folder. 

2. The RO/AMC should afford the veteran a comprehensive medical examination, to be conducted by a qualified physician to assess whether the veteran has sexual dysfunction that is caused by any incident of service, or whether such dysfunction may be termed as a neuropsychological sign or symptom. The veteran's claims folder, and a copy of this remand, must be reviewed by the examiner in conjunction with the examination, and the examiner must acknowledge this receipt and review in any report generated as a result of this remand. 

3. The RO/AMC will readjudicate the issue of service connection for sexual dysfunction, to include as due to undiagnosed illness. 
The veteran and his representative should be provided with an appropriate Supplemental Statement of the Case, which sets forth the applicable legal criteria pertinent to this appeal, to include the laws and regulations on service connection for a condition based upon undiagnosed illness. They should be given an opportunity to respond. 

The veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

(CONTINUED ON NEXT PAGE) 

- 22 - 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005). 

VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals 

- 23 - 




